Citation Nr: 0416340	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  04-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an evaluation of 70 percent for post-
traumatic stress disorder prior to December 29, 2000.

3.  Entitlement to an effective date earlier than December 
29, 2000, for a grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service- connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  This appeal arises from a December 2002 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

The veteran's VA Form 9 received in December 2003 identified 
the three issues as listed on the first page of this document 
as those he wished to perfect on appeal before the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
It is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  A December 1996 rating decision denied an evaluation in 
excess of 10 percent for post-traumatic stress disorder.  The 
veteran did not appeal this decision.

3.  An informal claim for an increased evaluation for post-
traumatic stress disorder was received on December 29, 2000; 
clinical data received subsequent to the claim, including 
findings on a November 2002 VA examination, resulted in an 
award of a 70 percent evaluation for post-traumatic stress 
disorder from December 29, 2000.

4.  The post-traumatic stress disorder was exhibited by no 
more than occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress prior to December 29, 2000.

5.  A formal claim for TDIU was received in July 2002.

6.  The veteran first met the schedular criteria for TDIU 
effective December 29, 2000, the effective date of the 70 
percent evaluation for post-traumatic stress disorder; it was 
not factually ascertainable that he was unable to secure or 
follow a substantially gainful occupation due to his service- 
connected disabilities prior to December 29, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2003).

2.  The criteria for a rating greater than 10 percent prior 
to December 29, 2000, for post-traumatic stress disorder are 
not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for assigning an effective date earlier than 
December 29, 2000, for TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the December 2003 statements of 
the case (SOCs) of the criteria for earlier effective dates 
and an increased evaluation for post-traumatic stress 
disorder.  The veteran has been adequately informed as to the 
type of evidence that would help substantiate his claims.  In 
an April 2003 letter, the RO informed the veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims, and informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letter did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim, and 
thus, the timing of the notice does not comply with the 
express requirements of Pelegrini.  While the Court did not 
address whether, and if so, how, the Secretary can properly 
cure a timing defect, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in April 2002 and 
November 2003.  VA and private treatment records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Evaluation of Post-traumatic Stress Disorder

Service connection was initially granted for psychoneurosis, 
anxiety type, in an April 1951 rating decision.  A 
noncompensable evaluation was assigned from August 1948.  A 
February 1963 rating decision increased the evaluation to 10 
percent disabling from October 1962.  A December 1996 rating 
decision re-characterized the service connected psychiatric 
disability as post-traumatic stress disorder and continued 
the 10 percent evaluation.  A May 2002 rating decision 
increased the evaluation to 50 percent, from December 2000.  
A December 2002 rating decision increased the evaluation to 
70 percent, also from December 2000.  The veteran contends 
that he is entitled to a 100 percent schedular evaluation for 
his service connected post-traumatic stress disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The current 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent disability rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2003).

A VA psychiatric examination was conducted in April 2002.  
The veteran reported that over the years he had experienced 
intrusive thoughts and nightmares which had improved to some 
degree.  Currently, his sleep was better even though he 
awakened often.  He sometimes had thoughts related to his war 
experiences but he did everything he could to avoid watching 
or reading material that would remind him of the war.  He 
reported a significant startle reaction which was not as 
serious as it was years ago.  The veteran also reported 
irritability, vigilance, anxiety, and trouble concentrating.  
He could have a depressed mood on and off for parts of the 
day but never all day for two weeks in a row.  The veteran 
reported a good appetite and denied panic attacks or 
psychotic symptoms.  The veteran was married to his wife of 
nearly 50 years.  He spent a lot of time alone reading or 
doing puzzles since he had to give up golf due to medical 
problems.  On examination, the veteran made good eye contact 
and interacted appropriately.  His speech was of normal tone 
and he was coherent, although he often made tangential 
references.  He was able to think well abstractly.  There was 
no evidence of delusions, hallucinations, or disorganized 
thinking.  The veteran did not manifest suicidal or homicidal 
thinking.  His affect showed anxiety with a good range.  
Cognitive functions were intact.  The diagnosis was post-
traumatic stress disorder, chronic.  The Global Assessment of 
Functioning (GAF) score was 55.

The most recent VA psychiatric examination of the veteran was 
conducted in November 2002.  The veteran stated that he had 
no relationship with anyone other than his wife.  He had no 
interest or desire in meeting other people.  The veteran 
persisted with a significant startle reaction and 
irritability.  He had trouble concentrating and was aware of 
anxiety on a near-daily basis.  The veteran reported lowered 
energy and a depressed mood from time to time.  He did not 
have much enjoyment in life.  There was no history of panic 
attacks or psychotic symptoms.  The veteran spent all of his 
time relatively inactive at home, doing crossword puzzles or 
reading, and felt dissatisfied.  On examination, the 
veteran's speech was had an evasive tangential quality to it.  
He was well oriented to time, place, person, and situation.  
He made fairly good contact and tried to be light, sometimes 
joking, and otherwise interacted appropriately.  There was no 
evidence of delusions, hallucinations, or disorganized 
thinking.  The veteran did not manifest suicidal or homicidal 
thinking.  The examiner noted additional emphasis on 
irritability, lack of relationships, and adversarial 
thinking, as compared to the April 2002 evaluation.  The 
veteran's mood was mildly depressed and anxious, with some 
irritability.  Affect was generally appropriate, and 
cognitive functions were intact.  The examiner noted that the 
veteran was unemployable.  The diagnosis was post-traumatic 
stress disorder, chronic, and the GAF score was 45.

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).

The two recent VA examination reports do not indicate that 
the veteran meets or more nearly approximates the criteria 
for a 100 percent evaluation, which include:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In this regard, the evidence has consistently shown the 
veteran to be fully oriented, with goal-directed and non-
psychotic thought content.  He has not expressed suicidal or 
homicidal thoughts or otherwise been shown to be a persistent 
danger either to himself or others.  The most recent VA 
examiner stated that the veteran's post-traumatic stress 
disorder symptoms made him unemployable, however total 
occupational and social impairment has not been demonstrated.  
Significantly, the veteran remains married and he expressed 
interest in improving his level of trust of others.  

In view of the foregoing, the Board finds that the veteran is 
not entitled to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(2003).  The evidence for and against the veteran's claim is 
not in relative equipoise, thus the reasonable doubt rule 
does not apply.  38 C.F.R. § 3.102 (2003).

Effective Dates

The veteran contends that he is entitled to an earlier 
effective date for the 70 percent evaluation for post-
traumatic stress disorder and for TDIU.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2003).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2003).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2003).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Effective Date of 70 Percent Evaluation for Post-traumatic 
Stress Disorder

A December 1996 rating decision denied an evaluation in 
excess of 10 percent for post-traumatic stress disorder.  The 
veteran did not appeal this decision and it is final.  38 
U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996 & 2003).

A May 2002 rating decision increased the evaluation to 50 
percent, from December 2000.  A December 2002 rating decision 
increased the evaluation to 70 percent, also from December 
2000.  The veteran disagreed with the assigned effective date 
and subsequently perfected this appeal.

The Board must look at all the medical evidence and 
communications from the veteran subsequent to the final 
December 1996 rating action in order to determine when an 
informal claim for increase was filed.  On December 29, 2000, 
VA received a statement in support of claim wherein the 
veteran indicated that he wished to request service 
connection for post-traumatic stress disorder (in fact, the 
veteran's service connected psychiatric disability had been 
characterized as post-traumatic stress disorder since the 
December 1996 rating decision).  This was followed by a 
statement dated in January 2001 requesting "an increase" to 
his post-traumatic stress disorder evaluation.  VA medical 
records reflecting treatment for PTSD following the 1996 
rating action and prior to the claim for increase in December 
2000, do not show that it was factually ascertainable that an 
increase in disability had occurred.  Thus, even if any of 
the treatment records could be construed as an informal 
claim, pursuant to 38 C.F.R. § 3.157, there was no basis for 
establishing an effective date earlier than December 29, 2000 
for a higher rating.

In reviewing the medical evidence preceding the December 29, 
2000, receipt of the claim for increase, the Board notes a VA 
mental health clinic note dated in May 2000.  On that 
evaluation note, the veteran reported that he often became 
anxious and occasionally depressed.  The examiner noted that 
the veteran's mood was mildly dysphoric and anxious.  His 
affect was congruent with mood, and he showed good eye 
contact.  His speech was clear, coherent, goal-directed, and 
devoid of any delusional material.  He denied suicidal or 
homicidal ideas or plans.  There was excessive worrying.  The 
veteran denied auditory/visual hallucinations, and there was 
no evidence of paranoid or other delusional thought 
processes.  The examiner stated that there was no evidence pf 
psychosis and no major cognitive deficits.  The diagnosis was 
generalized anxiety disorder with depressed mood, rule out 
dysthymia.  The GAF score was 60.  

On a December 28, 2000, mental health clinic note, the 
veteran reported that he had become increasingly irritable, 
with sad mood, frustration, and a lack of motivation.  The 
examiner noted that the veteran's mood was dysphoric and he 
broke down when talking about his military experience.  His 
affect was congruent with mood, and he showed good eye 
contact.  The veteran's speech was clear, coherent, goal-
directed, and devoid of any delusional material.  He denied 
suicidal or homicidal ideas or plans.  There was excessive 
worrying.  The veteran denied auditory/visual hallucinations, 
and there was no evidence of paranoid or other delusional 
thought processes.  The examiner stated that there was no 
evidence of psychosis and no major cognitive deficits.  
Insight and judgment were good.  The diagnosis was 
generalized anxiety disorder with depressed mood.  

There is no basis in the May 2000 or December 2000 VA 
treatment records for the assignment of a rating greater than 
10 percent for post-traumatic stress disorder.  As noted 
above, the 10 percent evaluation is appropriate where there 
is occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  It was not shown that post-traumatic 
stress disorder resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2003).

The May 2000 and December 2000 medical evidence does not 
demonstrate the symptoms contemplated for a rating greater 
than 10 percent.  The December 2002 rating decision that 
increased the evaluation of the veteran's post-traumatic 
stress disorder to 70 percent based that determination solely 
on the findings of the November 2002 VA examination, 
including the GAF score of 45, and, in particular, the 
examiner's statement that the veteran was not employable.  

The veteran's claim for increased evaluation was pending 
since December 29, 2000, but as illustrated by the foregoing, 
the increase in his post-traumatic stress disorder to the 70 
percent level was not factually ascertainable until the 
November 2002 VA examination.  Thus, as the effective date 
assigned is already earlier than the date of factually 
ascertainable increase, there is no basis for an effective 
date earlier than the presently assigned December 29, 2000, 
for a 70 percent evaluation for post-traumatic stress 
disorder.  As the preponderance of the evidence is against 
the veteran's claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Effective Date for TDIU

The December 2002 rating decision granted TDIU from December 
29, 2000, the effective date of the 70 percent evaluation for 
post-traumatic stress disorder.  In determining entitlement 
to an earlier effective date, the Board must first consider 
when the veteran filed his claim for TDIU.  In this regard, 
the Board notes that where a veteran submits evidence of a 
medical disability, makes a claim for the highest rating, and 
additionally submits evidence of unemployability, the VA must 
consider entitlement to TDIU benefits.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As noted above, the veteran's claim for increased ratings was 
received December 29, 2000.  On July 29, 2002, the RO 
received a formal claim for TDIU.  On review of the record, 
the Board construes the April 25, 2002, VA examination 
report, in which the veteran contends that he "would not be 
able to tolerate a boss" as an informal claim for TDIU.

Having determined that April 25, 2002, is the date of claim 
for purposes of assigning an effective date, the Board must 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board would ordinarily 
consider evidence beginning April 25, 2001, which is 1-year 
prior to the date of claim and the earliest possible 
effective date under the circumstances of this case.  
However, since the RO has assigned an effective date of 
December 29, 2000, which is earlier than April 25, 2001, as 
the effective date of the TDIU award, there is no need for 
that exercise.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2003).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  The question in a TDIU case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran had a combined evaluation of 40 percent from 
October 1962 until December 28, 2000.  The assignment of a 70 
percent evaluation for post-traumatic stress disorder 
effective from December 29, 2000, increased his combined 
evaluation to 80 percent as of that date.

Thus, as of December 29, 2000, the schedular criteria for 
TDIU were met.  In addition to the schedular requirements, a 
grant of TDIU requires that the veteran's service-connected 
disabilities preclude substantially gainful employment.

In his July 2002 claim for TDIU, the veteran reported that he 
last worked in 1993.  The VA psychiatric examination report 
dated in April 2002 noted that the veteran had worked in a 
variety of jobs following service, primarily in the 
engineering field.  He was not currently employed, however, 
the examiner noted that "occupational therapy may be 
helpful."

The November 2002 VA psychiatric examination report noted 
that the veteran was unemployable due to his symptoms of 
post-traumatic stress disorder.

The claims folder does not contain any medical opinion prior 
to November 2002 that the veteran was precluded from 
substantially gainful employment due to his service-connected 
disabilities.  The grant of TDIU was based on the November 
2002 examination report, and the RO assigned the effective 
date in accordance with the effective date of the rating 
increase that allowed the veteran to meet the schedular 
criteria for TDIU, even though that was earlier than the date 
on which TDIU was factually ascertainable.  The record simply 
contains no evidence that the veteran was unemployable due to 
his service-connected disabilities prior to November 2002.  
Thus, as the effective date assigned is already earlier than 
the date of factually ascertainable increase, there is no 
basis for an effective date earlier than the presently 
assigned December 29, 2000, for TDIU.  As the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an earlier effective date for 




TDIU, the reasonable doubt doctrine is not for application. 
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



